DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 2, “the contacting face” lacks antecedent basis.          
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203468186 (CN).           CN discloses an ultrasonic beer bubbling container (Abstract) comprising a cup body (1) for containing beer and a base (7) provided on the bottom of the cup body, the cup body and the base being configured as separable (lower cavity 12 “has a base 7 fixed in it” is taken to mean that the cup body and base were separable at least before assembly), an ultrasonic vibrator (4) being arranged in the base, a through-hole being formed on the bottom of the cup body (see opening in middle of 5);  a part of the ultrasonic vibrator being configured as going through the through-hole and extending into the cup body (see Fig. 4) thus producing ultrasound for directly vibrating the beer to foam the beer.  Additionally, CN discloses a seal ring (waterproof gasket 9) provided within the through-hole (Fig. 4), same arranged for sealing the gap between the ultrasonic vibrator and the through-hole.           Regarding claim 4, CN further discloses an upper hollow chamber in the base and a spacer (portions 2 and 10) is provided which extends within an upper portion of the base (7)  wherein said space has a circuit board (2) is arranged on the bottom of same (2) and the circuit board is inherently connected to the ultrasonic vibrator to impart the vibration action via an ultrasonic transducer to convert electrical energy into mechanical energy.            Regarding claim 5, CN also discloses a lower chamber in the base in which a storage battery (11) is arranged, said storage battery connected to the circuit board (2 (see Fig. 1).            Regarding claim 8, CN also discloses a charging interface (power socket 12) formed on the other side of the base wherein same is connected to the circuit board (e.g. paragraph 12 of translation).


Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN203468186 (CN).           If it is shown that the base (7) and cup body (1) are not separable as recited in claim 1 where “separable” is meant to mean separating of same after assembly, it is notoriously well-known to make parts separable by such meaning.  For example, it is well-known to provide the ability to separate parts of an apparatus to replace broken parts, replace batteries within, etc.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made such parts separable in such manner as a matter of preference to, for example, replace broken internal parts, replace batteries, etc.   See Hoard v. Detroit Stove Works, 150 U.S. 164; Nervin v. Erlichman, 168 USPQ 177, 179.           Regarding claim 9, CN is silent regarding what the cup and base are made of.  However, the use of glass or plastic materials are notoriously well-known in the make-up of beverage preparation devices.  It is not seen where such specific materials for each apparatus part would make for a patentable distinction, and it would have been further obvious to have employed plastic or glass as well as metal, as a matter of preference depending on, for example, aesthetics, cost of materials, desired durability, etc. 7.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN203468186 (CN) taken together with Published U.S. Application No. 2015/0250350 (Wang et al).          Claims 3 calls for an internal thread formed the inner side of the bottom of the cup body and an external thread formed on the outer side of the base wherein the internal thread is screwed into the external thread so that the cup body and the base form an entirety.  CN discloses both a cup and base wherein the base is inserted or fixed within the lower portion of said cup.  However, CN is silent as to how the cup and base are assembled or connected.  Such connection means is a notoriously well known concept for connecting apparatus parts.  For example, Wang et al teaches a beverage foam making device comprising two pieces, a cup portion (2) and a base (1) which are connected to each other using threads.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have assembled the cup with base inside as disclosed in CN using a threading means as a well-known alternative in connecting apparatus parts.8.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN203468186 (CN) taken together with either one of U.S. Patent No. 6796705 (Khubani) or Published U.S. Application No. 2012/0304869 (Kwok et al).          CN is silent regarding whether the base has a covering at its bottom.  However, it is notoriously well-known to enclose apparatus compartments containing electronics, batteries, etc. to protect same from the elements.  See, for example, Khubani (bottom of foaming device carrying battery (59), etc. is covered and inherently protected; Fig. 5) or Kowk et al (22 encloses the bottom of the beverage preparation device which inherently protects the components within; see Fig. 7).  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have incorporated a bottom covering plate (if same does not exist in CN) for such well-known means of protecting elements within said apparatus.
9.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN203468186 (CN) taken together with U.S. Patent No. 6796705 (Khubani).          CN discloses a touch switch (3) but is silent regarding including same in the base of the device as called for in instant claim 7.  However, such is well-known in the beverage apparatus art.  For example, Khubani teaches a beverage foaming apparatus having a cup portion (12) and base (14) wherein the power switch (19) is employed in the base.  It is not seen where providing the switch in either the base or handle (as in CN) would make for a patentable distinction.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have moved the switch in CN to the base as a matter of preference.




Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
April 27, 2022